Citation Nr: 0901078	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for a skin 
disability.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 0 percent disability rating 
for a skin disability, effective May 12, 2005.  The Board 
remanded this claim for additional development in March 2008.
FINDING OF FACT

The veteran's skin disability has been manifested by 
involvement of less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy has 
been required during the past 12-month period.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a skin 
disability have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.118, Diagnostic Codes (DC) 7822 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's skin disability has been evaluated under DC 
7822 for papulosquamous disabilities not listed elsewhere 
(including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichenoides et varioliformis acuta 
(PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris 
(PRP)).  Under DC 7822, a 0 percent rating is warranted when 
less than 5 percent of the entire body or exposed areas are 
affected, and; no more than topical therapy was required 
during the past 12-month period.  A 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or; systemic therapy 
or intensive light therapy was required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy or intensive light therapy was 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 60 
percent rating is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, and; constant or near-constant systemic medications 
or intensive light therapy were required during the past 12-
month period.  DC 7822 also allows the disability to be rated 
as disfigurement of the head, face, or neck (DC 7800) or as 
scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118, DC 7822 
(2008).  

On VA examination in July 2005, the veteran reported that he 
had incurred a skin infection on his right flank during 
military service.  He stated that at the time, it was treated 
with oral antibiotic and topical medications with good 
response.  He complained that permanent white spots remained 
in the area and that he suffered from occasional itching.  
The veteran was currently not undergoing treatment for his 
skin disability.  Examination revealed hypopigmented patches 
located in the right flank.  The examiner found that 2 
percent of the entire skin was affected.  There was no 
disfigurement.  The diagnosis was post inflammatory 
hypopigmentation.  

At an August 2008 VA examination, the veteran stated that he 
had contracted a herpes zoster infection in the intercostal 
nerve distribution at the right flank during service.  He 
complained that the infection had produced some erythemous, 
vesicular band-like lesions that were burning and painful at 
the time.  He reported that the area remained colorless after 
the lesions disappeared and that he had not had any 
recurrences of the herpes zoster infection.  He currently 
complained of occasional itching associated with the white 
spots on his right flank and stated that he sometimes used 
topical zinc oxide ointment to treat it.  He also reported 
feeling ashamed at his appearance at the beach.  The examiner 
noted that the veteran used the topical ointment for less 
than one week in the past 12 months.  Examination revealed a 
band-like area of hypopigmentation at the right flank over 
the lower ribs that measured 16 centimeters long and 2 
centimeters wide.  The hypopigmented lesion was flat, and 
there was no scarring or disfigurement.  The examiner noted 
that the lesion was inconspicuous because the veteran's skin 
color was white, and the color of the lesions was only a 
little less white than his flesh.  The lesion covered 
approximately 2 percent of the body.  The veteran's head, 
face, and neck were spared of lesions.  The diagnosis was 
post-inflammatory hypopigmentation lesion at the right flank.   

Based on the evidence of record, the Board find that an 
increased (compensable) initial rating is not warranted under 
DC 7822.  The veteran's skin disability has not been shown to 
affect at least 5 percent of the entire body or at least 5 
percent of exposed areas affected, or that the veteran has 
needed systemic therapy or intensive light therapy required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7822.  While the 
veteran was noted to have used topical ointment for less than 
one week, that treatment does not constitute systemic therapy 
or intensive light therapy.  Therefore, the Board finds that 
the criteria for a compensable rating pursuant to DC 7822 are 
not met.

Additionally, because there is no evidence of disfigurement 
of the head, face, or neck, the Board has determined that 
other skin disability codes are not applicable and would not 
provide a higher rating pursuant to DC 7800.  38 C.F.R. 
§ 4.118.  Furthermore, the evidence shows that the area 
affected was 16 centimeters by 2 centimeters, or 32 square 
centimeters.  Therefore, the area was not at least 39 square 
centimeters of scarring as is required for a compensable 
rating by DC 7801 and less than 929 square centimeters as is 
required for a compensable rating by DC 7802.  38 C.F.R. 
§ 4.118.  In addition, the evidence does not show any 
superficial scars that are unstable, painful on examination, 
or that cause limitation of function of the affected part as 
is required for a compensable rating for DC 7803, 7804, and 
7805.  38 C.F.R. § 4.118.  Therefore, the Board finds that an 
initial compensable rating is not warranted for the veteran's 
skin disability.  

The Board appreciates the veteran's complaints regarding the 
severity of his skin disability.  However, the weight of the 
credible evidence demonstrates that his skin disability does 
not warrant an initial compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005; a rating 
decision in August 2005; and an April 2006 statement of the 
case.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for a skin disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


